Case 2:21-cr-00030-TFM-N Document 16 Filed 04/15/21 Page 1 of 2            PageID #: 40




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ALABAMA
                             SOUTHERN DIVISION

   UNITED STATES OF AMERICA                *

         vs.                               * CRIMINAL NO. 21-00030-TFM

   JOHN ASHLEY JONES, JR.,                 *

         Defendant,                        *


                       ORDER ON PRETRIAL CONFERENCE
                          AND MOTION TO CONTINUE

         For the reasons set out more fully on the record at the pretrial conference

   on April 13, 2021, the undersigned finds that the ends of justice served by

   continuing this action for 30 days to the June 2021 criminal term outweigh the

   best interests of the public and the Defendant in a speedy trial. 18 U.S.C. §

   3161(h)(7)(A) and (B)(i). The continuance is warranted to enable counsel to

   engage in thorough review and analysis of the case materials, to develop

   essential defense strategies and otherwise provide effective representation of the

   Defendant. 18 U.S.C. § 3161(h)(7)(A). The Court has considered the factors set

   forth in 18 U.S.C. § 3161(h)(7)(B) and concludes that the continuance is

   warranted.

         Under these circumstances, and after due consideration, the Court

   GRANTS the unopposed, corrected Motion to Continue. (Doc. 15). This case is

   hereby CONTINUED to the June 2021 criminal term. For purposes of the Speedy

   Trial Act, any delay resulting from this continuance is excludable pursuant to 18
Case 2:21-cr-00030-TFM-N Document 16 Filed 04/15/21 Page 2 of 2           PageID #: 41




   U.S.C. § 3161(h)(7)(A). Defendant should file an appropriate Speedy Trial waiver

   by April 23, 2021.

          The Clerk should set this case for a pretrial conference before Magistrate

   Judge Katherine Nelson by phone on May 11, 2021 at 9 am.

         ORDERED this 15th day of April, 2021.

                                    s/P. BRADLEY MURRAY
                                    UNITED STATES MAGISTRATE JUDGE
